Citation Nr: 0738825	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  05-12 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1970, from April 1977 to February 1979 and from November 1979 
to August 1981.  

This appeal arises from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include 
post-traumatic stress disorder (PTSD), rated as 70 percent 
disabling.  

2.  The veteran's service-connected PTSD is of such severity 
it has resulted in the veteran being unable to secure or 
follow substantial gainful employment.  


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability have been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, that 
if there is only one such disability, this disability shall 
be ratable at 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2007).  

The evidence demonstrates the veteran has PTSD and he meets 
the schedular criteria for assignment of a TDIU.  His PTSD is 
rated as 70 percent disabling.  The veteran therefore meets 
the minimum schedular criteria for a total rating based on 
individual unemployability due to service-connected 
disability outlined in 38 C.F.R. § 4.16(a).  

There is no question that the veteran is currently 
unemployable.  The issue is whether his unemployability is 
solely due to his service-connected PTSD.  The Social 
Security Administration (SSA) granted a period of disability 
due to his employability in an April 1992 decision.  He was 
granted SSA benefits based upon medical evidence that 
demonstrated his PTSD, and anxiety and personality disorders 
resulted in his being unable to work.  In Martin v. Brown, 
4 Vet. App. 136, 140 (1993) the United States Court of 
Appeals for Veterans instructed the Board that although the 
SSA's decisions with regard to unemployability are not 
controlling for purposes of VA adjudications, the SSA's 
decision is "pertinent" to a determination of appellant's 
ability to engage in substantially gainful employment.  See 
also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992); see 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  

The veteran's VA treating psychiatrist and his VA Social 
Worker have both indicated the veteran is permanently and 
totally disabled.  The RO noting the veteran, in addition, to 
his service-connected PTSD had been treated for alcohol 
dependence, requested a VA examination and opinion as to 
whether the veteran's PTSD alone caused him to be 
unemployable.  Earlier VA examination reports included Global 
Assessment of Functioning scores which the examiners stated 
included consideration of impairment related to both PTSD 
symptoms and alcohol dependence.  

In May 2003, a VA psychiatrist evaluated the veteran and 
reviewed his records.  She recorded the impression that she 
believed the veteran suffers from PTSD, which is moderate in 
nature, and from alcohol dependence and "it appears that if 
he had self-medicated for PTSD symptomatology."  She did not 
believe that the veteran was unemployable secondary to PTSD, 
but that the main reason that he had been unemployed was 
because he does not have a driver's license secondary to 
receiving five DUIs with the last one being in 1996.  She 
assigned a Global Assessment of Functioning score of 60.  

That assessment is inconsistent with the opinions of the VA 
Social worker and treating psychiatrist.  Through out the 
veteran's records of VA outpatient treatment, the VA Social 
Worker has consistently noted the veteran continued to report 
significant core cluster PTSD symptomatology such as 
nightmares, hyper vigilance, severe startle response, event 
distortion, anxiety attacks, and cognitive deficits in 
abstract reasoning.  In August 2005, she also noted both his 
short and long term memory and problem solving capabilities 
were notably affected.  She stated that his intractable 
severe PTSD continually manifested in profound disturbance of 
mood and thought.  The veteran was quite often agitated and 
frequently found himself in situations where his powerful 
emotions drove him to irrational behavior.  This had a 
negative impact on his capacity to function socially and 
rendered him permanently and totally disabled and unfit for 
any industrial task. 

The VA psychiatrist who sees the veteran once a week 
concurred.  In June 2003, the VA psychiatrist noted the 
veteran continued to have an exaggerated startle response 
when misapproached.  He remained grossly impaired socially 
and occupationally.  His condition was permanent and static 
with no outlook for industrial improvement.  

An earlier note from April 2002 signed by both the VA Social 
Worker and treating psychiatrist reveals the veteran was 
unable to function with the minimal demands of routine daily 
stressors.  He remained isolated and anxious.  He had 
frequent anxiety attacks and at that time was having 
homicidal ideations.  He had fleeing suicidal thoughts.  He 
had intractable depressive and anxiety laden core PTSD 
symptoms.  

In addition, GAF scores from 40 to 70 have been assigned.  A 
GAF is a global assessment of functioning scale reflecting 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  A 55 to 60 
indicates moderate difficulty in social and occupational 
functioning.  A GAF of 50 is defined as serious symptoms, 
such as suicidal ideation, severe obsessional rituals, 
frequent shoplifting or any serious impairment in social, 
occupational or school functioning, such as having no friends 
or an inability to keep a job.  See Carpenter v. Brown, 
8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 
266 (1996) (citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (4th 
ed.), p. 32.  

After carefully reviewing all the evidence of record the 
Board has concluded the evidence satisfactorily shows the 
veteran's symptoms of PTSD are of such severity as to totally 
impair his social and occupational functioning.  In essence 
his PTSD has rendered him unemployable.  The Board is aware 
that the veteran's alcohol dependence plays a role in his 
inability to function and that his loss of a driver's license 
has a significant impact on his inability to work.  
Nevertheless, the VA psychiatrist who evaluated the veteran 
in May 2003, indicated that his alcohol dependence is in part 
based on the veteran's efforts to self-medicate his symptoms 
of PTSD.  

Resolving all doubt in favor of the veteran, the Board 
concludes the veteran's service connected PTSD is of such 
severity that the veteran is unemployable.  


ORDER

A total rating based on individual unemployability due to 
service-connected disability is granted.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


